UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR 12(g) OF THE SECURITIES EXCHANGE ACT OF LAS VEGAS GAMING, INC. (Exact Name of Registrant as Specified in Its Charter) Nevada 88-0392994 (State of Incorporation or organization) (I.R.S. Employer Identification no.) 4000 West Ali Baba Lane, Suite D,Las Vegas, Nevada 89118 (Address of Principal Executive Offices) (Zip Code) Securities to be registered pursuant to Section 12(b) of the Act: None If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box. o If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box. þ Securities Act registration statement file number to which this form relates: N/A (if applicable) Securities to be registered pursuant to Section12(g) of the Act: Title of each class Name of each exchange on which to be so registered each class is to be registered Common Stock SeriesA, $0.001 par value per share Common Stock, $0.001 par value per share Item 1. Description of Registrant’s Securities to be Registered. Pursuant to an Amendment to the Articles of Incorporation dated December 8, 2005 and a
